FILED
                            NOT FOR PUBLICATION                            DEC 24 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RENGHAI YU,                                      No. 10-70631

              Petitioner,                        Agency No. A095-291-092

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted December 6, 2013
                              Pasadena, California

Before: NOONAN and WATFORD, Circuit Judges, and SMITH, Chief District
Judge.**
      Petitioner Renghai Yu, a native and citizen of China, appeals the decision of

the Board of Immigration Appeals (“BIA”) denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. The BIA’s factual findings

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable William E. Smith, Chief District Judge for the U.S.
District Court for the District of Rhode Island, sitting by designation.
are reviewed for substantial evidence, while questions of law are reviewed de

novo. Zhang v. Gonzales, 408 F.3d 1239, 1244 (9th Cir. 2005). We deny Yu’s

petition, as he has established neither past persecution nor a well-founded fear of

future persecution.

      1. Substantial evidence supports the BIA’s finding that Yu did not suffer

past persecution on the basis of his political opinion. Although his wife’s forced

sterilization serves as some proof that Yu suffered persecution on account of

China’s coercive population control policy under section 101(a)(42) of the

Immigration and Nationality Act, Matter of J-S-, 24 I. & N. Dec. 520, 535 (AG

2008), the fact that Yu argued with family planning officials, was threatened with

arrest, and paid a 9000 RMB fine, without more, is not enough to establish past

persecution. See Jiang v. Holder, 611 F.3d 1086, 1095-96 (9th Cir. 2010). This is

especially so in light of the fact that Yu continued to live and work in China

without incident for almost ten years after his wife’s sterilization.

      Nor can Yu maintain an asylum claim on the basis of a well-founded fear of

future persecution. Although Chinese family planning authorities still ask Yu’s

wife of his whereabouts, Yu’s wife and children continue to live in China, and

there is no evidence that the authorities have tried to collect the outstanding 10,000




                                           2
RMB fine from his family or subject them to harassment. Accordingly, Yu’s fear

of future persecution is not objectively reasonable.

      2. Because Yu failed to satisfy the lower standard of proof for asylum, it

necessarily follows that he also failed to satisfy the more stringent standard for

withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

      3. As for Yu’s CAT claim, Yu’s ability to continue living in China for

almost ten years following his wife’s sterilization belies his claim that he will more

likely than not be tortured if returned to China. The ten years he spent living

unmolested in China after the sterilization suggest that internal relocation within

China is possible to avoid future torture. 8 C.F.R. § 208.16(c)(3)(ii); see also

Kamalthas v. INS, 251 F.3d 1279, 1282 (9th Cir. 2001).

      PETITION FOR REVIEW DENIED.




                                           3